Case: 16-30918   Document: 00514584401   Page: 1   Date Filed: 08/03/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                              No. 16-30918                            FILED
                            Summary Calendar                     August 3, 2018
                                                                 Lyle W. Cayce
                                                                      Clerk

IN RE: DEEPWATER HORIZON
                   _________________________

LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL,

                                        Plaintiffs


v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

                                        Defendants - Appellees

v.

DAVID ANDREW CHRISTENSON,

                                        Movant – Appellant


                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:10-MD-2179
                           USDC No. 2:12-CV-970
     Case: 16-30918      Document: 00514584401         Page: 2    Date Filed: 08/03/2018


                                      No. 16-30918

Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       David Andrew Christenson appeals the district court’s denial of review
of the post-reconsideration incompleteness notice sent to him by the Court
Supervised Settlement Program authorized to administer the Deepwater
Horizon Economic and Property Damages Settlement.                    Also pending is a
motion for reconsideration of the clerk’s order denying Christenson’s motion
for leave to file a third supplemental memorandum.
       This court must always be mindful of its jurisdiction and may consider
the issue sua sponte. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). In a
civil case, a timely notice of appeal is a jurisdictional requirement. Bowles v.
Russell, 551 U.S. 205, 214 (2007). The notice of appeal in a civil action must
be filed within 30 days of entry of the judgment or order from which the appeal
is taken. FED. R. APP. P. 4(a)(1)(A). The district court’s judgment denying
Christenson’s request for review was entered on the docket on July 7, 2016.
The notice of appeal was filed on August 11, 2016, after the 30-day deadline
for filing a notice of appeal.
       Thus, the notice of appeal was untimely, and this court lacks jurisdiction
over the appeal of the district court’s denial of review. See Bowles, 551 U.S. at
214. This appeal is DISMISSED for lack of jurisdiction. See id. All pending
motions are DENIED as moot.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2